Citation Nr: 1808384	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbosacral degenerative disc disease.

2.  Entitlement to a rating higher than 20 percent for left lower extremity radiculopathy prior to March 25, 2015, and a rating higher than 40 percent thereafter.

3.  Entitlement to a rating higher than 20 percent for right lower extremity radiculopathy.

4.  Entitlement to a compensable rating for a residual lumbar laminectomy scar.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a gastrointestinal disorder, claimed as a hiatal hernia and gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for esophagitis, to include as secondary to service-connected disabilities.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 25, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from April 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In May 2012, the RO continued a single 40 percent rating for the Veteran's lumbosacral degenerative disc disease (DDD) with left sciatic neuropathy.  In July 2013, the RO assigned separate 20 percent ratings each for lumbosacral DDD, left lower extremity radiculopathy, and right lower extremity radiculopathy effective from July 29, 2010, the date of the Veteran's claim for an increase.  The RO also assigned a separate noncompensable rating for the residual lumbar laminectomy scar.  During the pendency of the appeal, an April 2016 rating decision increased the rating for left lower extremity radiculopathy to 40 percent effective from March 25, 2015.

The Veteran also appealed an August 2015 rating decision which denied service connection for hypertension, a gastrointestinal condition, and esophagitis.

He also filed a separate claim for a TDIU, which was granted effective from March 25, 2015.  However, a request for TDIU is not a separate claim for benefits, but an argument for the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will consider whether a TDIU is warranted prior to March 25, 2015, as part of the Veteran's claims for increased ratings.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in August 2017.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for a gastrointestinal disorder and esophagitis, and a TDIU prior to November 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lumbosacral DDD was manifested by forward flexion limited to 30 degrees or less as of November 1, 2011; unfavorable ankylosis has not been shown.

2.  Prior to December 24, 2014, left lower extremity radiculopathy was manifested by combinations of sensory, reflex, and motor changes of a lower degree; from that date, mild foot drop and more significant symptomatology was present.

3.  Prior to July 14, 2017, right lower extremity radiculopathy was manifested by combinations of sensory, reflex, and motor changes of a lower degree; from that date, severe symptomatology was present.

4.  A residual lumbar laminectomy scar measured no more than 16.5 centimeters in length and 0.2 centimeters in width, and was not painful or unstable.

5.  A current hypertension disability has not been established.

6.  The Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment as of November 1, 2011.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2011, the criteria for a rating higher than 20 percent for lumbosacral DDD have not been met; from that date, the criteria for a 40 percent rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  Prior to December 24, 2014, the criteria for a rating higher than 20 percent for left lower extremity radiculopathy have not been met; from that date, the criteria for a 40 percent rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2017).

3.  Prior to July 14, 2017, the criteria for a rating higher than 20 percent for right lower extremity radiculopathy have not been met; from that date, the criteria for a 40 percent rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a compensable rating for a residual lumbar laminectomy scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2017).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for a TDIU have been met from November 1, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating," is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Lumbar Spine

The Veteran is currently assigned a 20 percent rating for lumbosacral DDD under Diagnostic Code (DC) 5242, which is part of the General Rating Formula for Diseases and Injuries of the Spine found in 38 C.F.R. § 4.71a.  The General Rating Formula provides that a higher 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis.  A higher 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) Note (5) of the General Rating Formula states that, for VA compensation purposes, fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

In this case, the Board finds that a 40 percent rating is warranted only from November 1, 2011.  Prior to that date, May 2010 VA records and a September 2010 VA examination noted forward flexion of 60 degrees and 45 degrees, respectively.  The September 2010 VA examination included repetitive testing which did not result in any further reduction of motion.  Both of the recorded ranges of motion exceed the limitation to 30 degrees required for the higher 40 percent rating.  

However, VA records from November 1, 2011, recorded "markedly" reduced forward flexion.  Additional records from March 2012 noted a loss of active range of motion in all planes, but especially in forward flexion.  A VA examination conducted in October 2012 recorded forward flexion of 35 degrees, but with the onset of pain at 20 degrees.  The examiner noted that the Veteran had functional loss due to pain, and therefore the findings correspond to a level of impairment consistent with the 40 percent rating.  

VA records from January 2015 noted "poor flexion."  While an additional VA examination in March 2015 noted 40 degrees of flexion, a third examination in July 2017 recorded only 30 degrees. 

Although the November 2011, March 2012, and January 2015 records did not record specific range of motion measurements, the Board will resolve any doubts in the Veteran's favor and find that, based on the descriptions used, the overall level of impairment demonstrated in those records corresponds to the criteria for a 40 percent rating.  Therefore, that higher rating is warranted from November 1, 2011.

An even higher 50 percent rating is not appropriate in this case as the evidence does not at any point reflect findings corresponding to the criteria for unfavorable ankylosis outlined above.

B.  Radiculopathy

The Veteran's left and right lower extremity radiculopathy conditions are both rated under 38 C.F.R. § 4.124a, DC 8520, which addresses paralysis of the sciatic nerve.  Disability ratings of 20, 40, and 60 are warranted, respectively, for moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The terms "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  However, VA's Adjudication Manual provides that "moderate" incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See M21-1 III.iv.4.N.4.c

"Moderately severe" incomplete paralysis exists when motor and/or reflex impairment at a grade reflecting a high level of limitation or disability is expected.  Some atrophy may be present.  Id.

In cases of "severe" incomplete paralysis of the sciatic nerve, marked muscular atrophy is expected.  Id.

The use of such terms by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the level of paralysis present.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  M21-1 III.iv.4.N.4.d.; 38 C.F.R. §§ 4.2, 4.6.

1.  Left Lower Extremity

The Board finds that a rating higher than 20 percent for the left lower extremity is not warranted prior to December 24, 2014.  VA treatment records dated July 2010 noted normal strength and diminished knee reflexes.  A September 2010 VA examination noted diminished reflexes and strength of 4/5.  Left leg plantar flexor strength was 3/5.  Sensation was also decreased in the leg and foot.  VA records from November 2011 noted absent reflexes and mild left knee strength reduction.  Private records from September 2012 recorded similar findings.  An October 2012 VA examination documented absent reflexes and decreased sensation.  The examiner documented moderate levels of pain, paresthesias, and numbness, and assessed an overall moderate level of radiculopathy.

Collectively, these findings are consistent with a moderate level of incomplete paralysis, which as discussed above, contemplates combinations of significant sensory changes and reflex or motor changes of a lower degree.

However, from December 24, 2014, a 40 percent rating is warranted.  VA records from that date noted absent reflexes and sensation, as well as mild foot drop.  A February 2015 electromyography study noted "marked" left radiculopathy, and mild foot drop was again noted on examination.  A March 2015 VA examination noted left leg strength of only 3/5.  Knee reflex was diminished and ankle reflex was absent.  Sensation was also decreased.  The examiner noted severe pain, paresthesias and numbness.  These findings correspond to a moderately severe level of incomplete paralysis (motor and/or reflex impairment at a grade reflecting a high level of limitation).

An even higher 60 percent rating is not appropriate, however.  The Board has considered VA examinations from March 2015 and July 2017 which assessed an overall level of "severe" radiculopathy based on "severe" symptoms of pain, paresthesias and numbness.  However, at no point was the Veteran found to have muscular atrophy in the left leg.  As discussed above, marked atrophy is expected at this level of impairment.  As no atrophy is present, the rating criteria for the 60 percent evaluation have not been met.

2.  Right Lower Extremity

The Board finds that a rating higher than 20 percent is not warranted prior to July 14, 2017.  VA treatment records dated July 2010 noted normal strength and diminished knee reflexes.  A September 2010 VA examination noted diminished reflexes and strength of 4/5, but there was no loss of sensation.  VA records from November 2011 noted absent reflexes but no strength deficit.  Private records from September 2012 recorded strength of 4/5 and absent reflexes.  An October 2012 VA examination documented absent reflexes and decreased sensation.  The examiner documented moderate levels of pain, paresthesias, and numbness, and assessed an overall moderate level of radiculopathy.  VA records from March 2013 noted normal strength and sensation with diminished reflexes.  In December 2014, reflexes were diminished and sensation was absent, though strength was 5/5.  The February 2015 electromyography study which documented marked radiculopathy in the left leg noted only moderate radiculopathy in the right leg.  The March 2015 VA examination noted strength of 4/5, diminished knee reflex, absent ankle reflex, and normal sensation.  The examiner noted moderate pain with severe numbness and paresthesias.  The overall assessment was moderate radiculopathy.

Collectively, these findings are consistent with a moderate level of incomplete paralysis, which as discussed above, contemplates combinations of significant sensory changes and reflex or motor changes of a lower degree.  At no point was strength less than 4/5, and unlike the left leg, no foot drop was ever recorded.  In addition, whereas the left leg was assessed as "severe" by VA examiners or "marked" by the electromyography, the right leg was only noted to be moderate.

From July 14, 2017, a 40 percent rating is warranted.  The VA examination conducted on that date documented strength of 4/5, along with decreased sensation, decreased knee reflex and absent ankle reflex.  These objective findings, alone, do not reflect "moderately severe" incomplete paralysis.  However, the examiner noted severe constant pain, paresthesias and numbness in the right leg, and assessed the overall severity of the condition as "severe."  Therefore, the Board finds that the overall weight of the evidence supports a higher 40 percent rating.

An even higher 60 percent rating is not appropriate, however.  As discussed earlier, marked atrophy is expected at this level of impairment, yet none was present at any point during the appeal period.

C.  Other Neurologic Abnormalities

Note (1) of the General Rating Formula provides that any objective neurologic abnormalities associated with a spine condition are to be evaluated separately.  The Board has considered whether the Veteran has any such conditions in addition to the lower extremity radiculopathy discussed above.  However, the record does not reflect any bowel or bladder complaints that could be associated with his low back disability.

Notably, the Veteran filed a separate claim for service connection for erectile dysfunction as secondary to his lumbar spine condition.  If the evidence showed that this condition were a neurologic abnormality associated with the spine, the Board would consider the assignment of a separate rating as part of the current appeal.  However, a November 2016 VA opinion stated that the Veteran's erectile dysfunction was less likely than not due to his lumbar spine.  The examiner noted that the Veteran's electromyography study documented L4 and L5-S1 radiculopathy, but that sexual dysfunction was associated with radiculopathies from nerve roots S2-S4.  Therefore, the evidence does not show that erectile dysfunction is an associated neurologic abnormality.

To the extent that a recent December 2017 VA opinion attributed erectile dysfunction to medications taken to treat the Veteran's service-connected lumbosacral DDD, it is more appropriate for the AOJ to consider that evidence as part of the Veteran's separate service connection claim as it references an etiology other than that of an associated neurologic abnormality.

D.  Intervertebral Disc Syndrome

As an alternative to the General Rating Formula, the Veteran may be assigned a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  This Formula provides ratings up to 60 percent based upon the duration of any incapacitating episodes, which are defined under Note (1) of the Formula as periods of acute signs or symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

A rating under this Formula is only beneficial to the Veteran if he can meet the criteria for the maximum 60 percent rating for the period prior to November 1, 2011, when such a rating would exceed the combined evaluation for his lumbar spine and radiculopathy.  From that date, the separate ratings assigned for his spine and radiculopathy would equal or exceed the maximum 60 percent rating available based on incapacitating episodes.

VA treatment records dated April 2011 include "bed rest" recommended as part of the Veteran's home care advice.  However, there is no indication that this recommendation equated to bed rest for incapacitating episodes totaling 6 weeks in duration during a 12 month period as required for the 60 percent rating.  Indeed, treatment records do not make any mention of bed rest again until more than four years later in June 2015.  There is also no indication that this bed rest was prescribed for a specific period of acute symptoms which also required treatment.  Therefore, an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate in this case.

E.  Scar

The Veteran's residual lumbar laminectomy scar is currently assigned a 0 percent rating under 38 C.F.R. § 4.118, DC 7804, which provides that a scar which is unstable or painful warrants a 10 percent rating.  Note (1) to DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

However, the evidence of record uniformly shows that the Veteran's scar is not painful, unstable, or otherwise symptomatic.  VA examinations from September 2010, October 2012, March 2017, and July 2017 all recorded that there was no pain or tenderness of the scar, and that it was not unstable or subject to any kind of breakdown.  During his August 2017 hearing, the Veteran himself testified that the scar was not painful and did not peel or flake.  Therefore, the criteria for a 10 percent rating under DC 7804 have not been met.  38 C.F.R. § 4.31 (in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned where the requirements for a compensable evaluation have not been met).

The Board has also considered other diagnostic codes pertaining to scars.  However, because the Veteran's scar was found to be no more than 16.5 centimeters long or 0.2 centimeters wide, and did not affect the head, face or neck, these other codes are not applicable.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

In this case, element (1) of service connection has not been met because the evidence does not demonstrate a current hypertension condition.  VA treatment records dated August 2009 note that there is no reported history of hypertension.  Additional VA records from June 2012 show the Veteran did not have high risk clinical conditions such as hypertension.  Records from March 2013 note the Veteran was negative for hypertension.  These records are positive for a family history of hypertension, including his father and sister, but do not reflect a diagnosis for the Veteran himself.

Recent private records from September 2017 recorded hypertension in the Veteran's prior medical history, but do not show that he was diagnosed with the condition at any time.

During his August 2017 hearing, the Veteran testified that he experienced chest pain, which he related to his anxiety and being under a lot of stress.  However, a July 2016 VA examination diagnosed him with a somatic symptom disorder, also referred to by the VA examiner as a somatoform pain disorder.  "Somatoform" denotes physical symptoms that cannot be attributed to organic disease and appear to be of psychic origin.  See Dorland's Illustrated Medical Dictionary 1759 (31st ed. 2007).  Therefore, it appears that the Veteran's chest pain symptoms are attributable to his service-connected psychiatric condition as there is no hypertension diagnosis of record.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the evidence does not establish a current hypertension diagnosis, service connection is not warranted.


III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The Veteran was already granted a TDIU effective from March 25, 2015, so the Board will consider his entitlement prior to that date.

Here, the Veteran is service-connected for lumbosacral DDD, left and right lower extremity radiculopathy, and tinea cruris.  After implementing the above grants for higher ratings, his combined evaluation is 60 percent prior to November 1, 2011.  Even when considering his spine and radiculopathy conditions as a single disability, he does not meet the schedular criteria for consideration of TDIU until November 1, 2011.

However, even when the rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his April 2016 VA Form 21-8940, the Veteran indicated that he had worked as an optician from 1987 to 1992 and that he had two years of college level education.  In various statements, he reported that he retired from his optician job due to back pain and an inability to stand for long periods.

A September 2010 VA examination found that the Veteran's spine and radiculopathy conditions resulted in pain, an inability to stand, and decreased endurance.  They prevented exercise, sports, recreation, and traveling activities.  There were moderate to severe effects on chores and toileting, and moderate effects on shopping, bathing, dressing, and grooming activities.  

A September 2010 statement from the Veteran's daughter noted that she drove him around, did his grocery shopping, attended to house maintenance needs, and cooked his food.  She also helped him with everyday tasks.

An October 2012 VA examination found that, as a result of his spine and radiculopathy, the Veteran could not stand for more than 20 minutes, sit for more than 15 minutes, walk more than 200 yards, or lift more than 10 pounds.

Based on this evidence, the Board finds that a TDIU is warranted from November 1, 2011.  Not only did the Veteran meet the schedular criteria from that date, but the evidence shows that functional impairment from the Veteran's service-connected disabilities would preclude him from performing the duties of an optician or any other form of gainful employment for which he may be qualified.  Specifically, his limitations on sitting and standing, as well as the effects of his conditions on activities such as traveling and toileting would likely preclude him from being able to perform adequately in an occupational setting.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

Although the evidence suggests significant impairment prior to November 1, 2011, the Board cannot assign an extraschedular TDIU in the first instance, and the issue of a TDIU prior to November 1, 2011, will be addressed in the REMAND section below.


ORDER

Prior to November 1, 2011, a rating higher than 20 percent for lumbosacral DDD is denied; from that date, a 40 percent rating is granted.

Prior to December 24, 2014, a rating higher than 20 percent for left lower extremity radiculopathy is denied; from that date, a 40 percent rating is granted.

Prior to July 14, 2017, a rating higher than 20 percent for right lower extremity radiculopathy is denied; from that date, a 40 percent rating is granted.

A compensable rating for a residual lumbar laminectomy scar is denied.

Service connection for hypertension is denied.

A TDIU is granted from November 1, 2011.


REMAND

Additional development is required prior to adjudicating the Veteran's remaining claims for service connection and his entitlement to a TDIU prior to November 1, 2011.

The Veteran has asserted that his gastrointestinal disorder (diagnosed as hiatal hernia and GERD), and esophagitis are secondary to his service-connected disabilities, including the medications used to treat those disabilities.  These issues must be remanded in order to obtain VA opinions which fully address his contentions.

Finally, as referenced above, the Board does not have jurisdiction to authorize an extraschedular TDIU in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the AOJ should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed GERD, hiatal hernia and esophagitis.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed, and a complete history should be obtained from the Veteran.

The examiner must then address the following questions:

a)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by medications used to treat the Veteran's service-connected disabilities (somatic symptom disorder with anxiety, depression, and insomnia; lumbosacral degenerative disc disease; bilateral lower extremity radiculopathy; and tinea cruris)?

b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated (i.e., worsened) by medications used to treat the Veteran's service-connected disabilities (somatic symptom disorder with anxiety, depression, and insomnia; lumbosacral degenerative disc disease; bilateral lower extremity radiculopathy; and tinea cruris)?

In addressing these questions, the examiner should consider the Veteran's entire medication history.

The examiner should also consider the Veteran's assertion that his medications caused constipation, which then caused his hiatal hernia.  The examiner should review the medical treatise information submitted by the Veteran in April 2015 which links constipation to a weakening of the phrenoesophageal membrane, as well as January 2015 VA treatment records which show constipation.

c)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by stress associated with the Veteran's somatic symptom disorder with anxiety, depression, and insomnia?

d)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated (i.e., worsened) by stress associated with the Veteran's somatic symptom disorder with anxiety, depression, and insomnia?

2.  Refer the Veteran's claim for a TDIU prior to November 1, 2011, on an extraschedular basis to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issue.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


